DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  in claim 20, “the dissolvable support material is softening and soluble in water without the addition of” should be  - - the dissolvable support material softens and is soluble in water without addition of - -.  This is understood to improve the grammar of the phrase and have it match the recitation of claim 7 for consistency.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,446,877. Although the claims at issue are not identical, they are not patentably distinct from each other.  Regarding claims 1 and 11, claims 1 and 8 of the ‘877 patent claim dissolvable support materials that anticipate the instantly claimed invention.  Further, claims 2-10 and 12-20 are either anticipated by or rendered obvious in view of claims 2-7 and 9-12 of the ‘877 patent claims taken either alone or in combination.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0224915; effectively filed date of October 4, 2016) in view of Luo et al. (US 2016/0068678).
Regarding claims 1-3 and 8-13, Hayashi teaches a treatment agent/material for placement between an additive manufactured article and a base to prevent shifting in position or warpage thereof and that can be easily removed from the article by dissolving with a solvent (Abstract; paragraphs, [0015], [0022], [0035] and [0080]; this is a dissolvable support material) comprising a blend of two water soluble thermoplastic polymers such as a poly(2-ethyl-2-oxazoline), which is a polyamide, (paragraphs [0023]-[0026], [0040]-[0043], and [0068], and other water soluble polymers, such as polyvinyl alcohol, paragraphs [0048]-[0050] and [0069]). Hayashi teaches the material utilized for producing the additive manufactured article (i.e. the modeling material) can be acrylonitrile butadiene styrene (ABS) (paragraphs [0066] and [0116]), but does not teach the treatment agent/support material itself further includes at least about 10 wt. % ABS.
However, Luo et al. teach an analogous support material wherein between 10 – 45 wt. % of the modeling material itself is added to the support material, that this modeling material added to the support material can be ABS, and that the other components of the support material can include materials such as polyvinyl alcohol and polyamides (paragraphs [0025] and [0030]-[0038]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hayashi and Luo et al. and to have added between 10-45 wt. % of ABS to the treatment agent/support material of Hayashi, as suggested by Luo et al., for the purpose, as suggested by Luo et al., of producing an improved support material that has a desired amount of adhesion to the modeling material while still being easily separated from the produced article at the appropriate time (Luo et al.: paragraphs [0013], [0014], [0030]). 
As to claim 4, Hayashi does not teach the support is extruded in the form of a rod or filament.  However, Luo et al. teach the support is extruded in the form of a rod or filament (paragraphs [0037]-[0040]).  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hayashi and Luo et al. and to have extruded the composition of Hayashi in the form of a rod or filament, as suggested by Luo et al., for the purpose, as suggested by the references, of producing the material in an art recognized suitable manner for use as a treating agent/support. 
As to claims 5-7, 16, 17 and 20, the combination suggests the same claimed and disclosed composition.  As such, the support suggested by the combination is understood to have the same claimed properties. Also, see paragraphs [0015], [0022], [0035] and [0080] of Hayashi.
As to claim 14, Hayashi discloses materials that read upon pluronics and/or detergents (paragraphs [0059] and [0062]; e.g. surfactants, fungicide, metal chelating agents).
As to claim 15, Hayashi discloses fillers, colorants and fragrances (paragraph [0027], [0028], [0045], [0059] and [0062]).
As to claims 18 and 19, the combination discloses the same claimed and disclosed dissolvable support material. The manner by which the material is made, as set forth in the claims, does not produce a different material.  The claim is directed to a product, not a process of making the product.  As such, the scope of the claim is still met by the teaching of the combination (see MPEP 2113). Further, Luo et al. teach the material may be produced by extrusion (paragraphs [0037]-[0039]). It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hayashi and Luo et al. and to have extruded the composition of Hayashi, as suggested by Luo et al., for the purpose, as suggested by the references, of producing the material in an art recognized suitable manner for use as a treating agent/support. The combination suggests that the same claimed product is formed either by the same claimed method or a substantially similar method.  In either event, the claim is properly rejected (see MPEP 2113). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0224915) in view of Luo et al. (US 2016/0068678), as applied to claims 1-20, and further in view of Lombardi et al. (US 6,070,107). Note: this is an alternative rejection of claim 4.
As to claim 4, the combination teaches the support material set forth above. Hayashi does not teach the material is in the form of an extruded rod or filament.  However, Lombardi et al. teach an analogous water-soluble material that is provided in the form of an extruded rod/filament (Abstract; col. 2, lines 34-60; col. 5, lines 8-38; col. 6, line 65-col. 7, line 10; col. 7, lines 31-38).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hayashi and Lombardi et al. and to have formed the water soluble material of Hayashi into an extruded rod or filament, as suggested by Lombardi et al., for the purpose, as suggested by Lombardi et al. of providing a poly(2-ethyl-2-oxazoline) based water soluble material into a form suitable for use in additive manufacturing processes and apparatuses. In the combination, the material can be provided as a rod/filament and either be utilized directly in the form of a rod/filament or the rod/filament can be dissolved in a solvent to be added as a coating.  

Claims 1-9, 11-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaki et al. (US 2020/0055257; effectively filed October 18, 2016).
Regarding claims 1-3, Kumaki et al. teach a dissolvable support structure/material (Abstract; paragraphs [0001]-[0007] and [0015]; claim 5) comprising a blend of two water soluble polymers (paragraphs [0008]-[0025]; at least 50 % by weight of polyvinyl alcohol and other materials, such, for example, a polyvinyl alcohol having a degree of hydrolysis of 30-65% or a plasticizer such as polyethylene glycol) and acrylonitrile butadiene styrene (ABS) (paragraphs [0014] and [0054]).  
Kumaki et al. teach that the composition necessarily includes “at least 50% by weight” of polyvinyl alcohol (paragraph [0014]).  Further, Kumaki et al. disclose the composition can contain “at most 50% by weight of at least one polymer selected from the group” and that this groups includes additional water-soluble polymers (e.g. a different type of polyvinyl alcohol) and other materials, such as ABS (paragraph [0014]).  As such, one having ordinary skill in the art would have readily selected and determined the amounts of these other materials to produce a support material having the desired properties/adhesion in view of the teaching of Kumaki et al.. As such, determining to utilize at least 10% by weight ABS is understood to be rendered prima facie obvious in view of the teaching of Kumaki et al. Overlapping ranges are prima facie obvious.  Further still, Kumaki et al. teach that the composition can include plasticizers (paragraph [0022]). Some of these plasticizers are also water-soluble polymers and this provides additional scenarios that reasonably render the scope of the claim prima facie obvious (e.g. utilizing PVOH, a plasticizer such as polyethylene glycol, and ABS as the “at least one polymer” at an amount of “at most 50%” also renders the claim prima facie obvious). 
As to claim 4, Kumaki et al. teach the support material is in the form of an extruded rod or filament (paragraphs [0039]-[0041]).
As to claims 5-7, Kumaki et al. teach the support material as set forth above.  It follows that the same claimed effects and physical properties would also be found in the compositions of Kumaki et al. that read upon claim 1.
As to claim 8, Kumaki et al. disclose soluble materials that are thermoplastics (paragraphs [0014] and [0022]).
As to claim 9, Kumaki et al. disclose polyvinyl alcohol (paragraphs [0011]-[0014]).
Regarding claims 11-13, Kumaki et al. teach a dissolvable support material (Abstract; paragraphs [0001]-[0007] and [0015]; claim 5) comprising a water-soluble thermoplastic polyamide (paragraph [0014] – e.g. pyrrolidone copolymer); a thermoplastic polyvinyl alcohol (paragraphs [0011]-[0014]) and acrylonitrile butadiene styrene (ABS) (paragraph [0014]).  
Kumaki et al. teach that the composition necessarily includes “at least 50% by weight” of polyvinyl alcohol (paragraph [0014]).  Further, Kumaki et al. disclose the composition can contain “at most 50% by weight of at least one polymer selected from the group” and that this groups includes additional water-soluble polymers (e.g. a pyrrolidone copolymer, which is a water-soluble polyamide) and other materials, such as ABS (paragraph [0014]).  As such, one having ordinary skill in the art would have readily selected and determined the amounts of these other materials to produce a support material having the desired properties/adhesion in view of the teaching of Kumaki et al. As such, determining to utilize at least 10% by weight ABS is understood to be rendered prima facie obvious in view of the teaching of Kumaki et al. Overlapping ranges are prima facie obvious.  
As to claims 16, 17 and 20, Kumaki et al. teach the support material as set forth above.  It follows that the same claimed effects and physical properties would also be found in the compositions of Kumaki et al. that read upon claim 1.

As to claims 18 and 19, Kumaki et al. teach the support material is in the form of an extruded rod or filament (paragraphs [0039]-[0041]). Further, the manner by which the material is made, as set forth in the claims, does not produce a different material.  The claim is directed to a product, not a process of making the product.  As such, the scope of the claim is met by the teaching of Kumaki et al. for this reason as well (see MPEP 2113).
Note: claim 10 is not rejected over Kumaki et al.  Kumaki et al. know that polyoxazoline is utilized as a support material in the art (paragraph [0003]), but appear to make clear that the material is not utilized in their invention (paragraphs [0005]-[0014]). There is nothing in Kumaki et al. that reasonably suggests adding polyoxazoline to their composition.  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaki et al. (US 2020/0055257; effectively filed October 18, 2016), as applied to claims 1-13 and 16-20 above, and further in view of Hayashi (US 2019/0224915) or Demuth et al. (US 2018/0370121).
As to claims 14 and 15, Kumaki et al. teach the dissolvable support material set forth above and also disclose plasticizers such as polyethylene oxide and propylene oxide may be employed (paragraph [0022]).  Kumaki et al. do not teach or suggest detergents, fillers or colorants as claimed.  However, Hayashi discloses materials that read upon pluronics and/or detergents (paragraphs [0059] and [0062]; e.g. surfactants, fungicide, metal chelating agents) and fillers, colorants and fragrances (paragraph [0027], [0028], [0045], [0059] and [0062]). These materials would be embedded in the composition. Also, Demuth et al. teach utilizing surfactants/detergents, fillers, and colorants in analogous support materials (paragraph [0092]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kumaki et al. and either one of Hayashi or Demuth et al. and to have utilized the additional materials disclosed by Hayashi or Demuth et al. in the composition of Kumaki et al., for the purpose, as suggested by the references, of adding desired properties to the support material, as is routinely practiced in the art.  

Claims 1-9, 11-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Jr. et al. (US 2016/0194492).
Regarding claims 1-3 Smith, Jr. et al. teach a composite dissolvable support material (Abstract; paragraphs [0006] and [0007]) with a soluble/dissolvable core comprising a mixture/blend of water-soluble polymers (paragraphs [0008] and [0012]) and an insoluble shell comprising acrylonitrile butadiene styrene (ABS) in an amount that overlaps/encompasses the claimed range (paragraphs [0010] and [0020]; 1-50%, 1-10%).
As to claim 4, Smith, Jr. et al. teach an extruded filament (paragraphs [0013], [0014]). 
As to claims 5-7, Smith, Jr. et al. teach the support material as set forth above.  It follows that the same claimed effects and physical properties would also be found in the compositions of Kumaki et al. that read upon claim 1.
As to claim 8, Smith, Jr. et al. disclose the soluble polymers can be selected from thermoplastic materials (paragraphs [0008] and [0012]).
As to claim 9, Smith, Jr. et al. disclose the soluble polymer can be polyvinyl alcohol (paragraphs [0008] and [0012])
Regarding claims 11-13 Smith, Jr. et al. teach a composite dissolvable support material (Abstract; paragraphs [0006] and [0007]) with a soluble/dissolvable core comprising a mixture/blend of water-soluble polymers (paragraphs [0008] and [0012]) and an insoluble shell comprising acrylonitrile butadiene styrene (ABS) in an amount that overlaps/encompasses the claimed range (paragraphs [0010] and [0020]; 1-50%, 1-10%). Smith, Jr. et al. teach the polymers may include a polyamide (e.g. polyvinylpyrrolidone; paragraphs [0008] and [0012]) and polyvinyl alcohol (paragraphs [0008] and [0012]).
As to claims 16, 17 and 20, Smith, Jr. et al. teach the support material as set forth above.  It follows that the same claimed effects and physical properties would also be found in the compositions of Kumaki et al. that read upon claim 1.
As to claims 18 and 19, Smith, Jr. et al. teach the support material may be extruded (paragraphs [0014]).  Further, the manner by which the material is made, as set forth in the claims, does not produce a different material.  The claim is directed to a product, not a process of making the product.  As such, the scope of the claim is met by the teaching of Smith, Jr. et al. for this reason as well (see MPEP 2113).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Jr. et al. (US 2016/0194492), as applied to claims 1-9, 11-13 and 16-20 above, and further in view of either one of Lombardi et al. (US 6,070,107) or Bayer et al. (US 2016/0333165).
As to claim 10, Smith, Jr et al. teach the dissolvable support material set forth above.  Smith, Jr. et al. do not teach one of the soluble materials is polyoxazoline.  However, Lombardi et al. teach an analogous support composition wherein poly(2-ethyl-2-oxazoline) is utilized as a soluble material (Abstract; col. 2, lines 15-col. 3, line 21; col. 7, lines 38-44) and Bayer et al. teach that analogous soluble materials may include a blend of water materials that include poly(2-ethyl-2-oxazoline) (paragraphs [0014] and [0028]; claim 3).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Smith, Jr. et al. and either one of Lombardi et al. or Bayer et al. and to have utilized poly(2-ethyl-2-oxazoline) as one of the soluble polymers in the support material of Smith, Jr. et al., as suggested by either one of Lombardi et al. or Bayer et al, for the purpose, as suggested by the references, of utilizing an art recognized suitable soluble material for a support material that has desired properties and that can be readily processed. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Jr. et al. (US 2016/0194492), as applied to claims 1-9, 11-13 and 16-20 above, and further in view of Hayashi (US 2019/0224915) or Demuth et al. (US 2018/0370121).
As to claims 14 and 15, Smith, Jr. et al. teach the dissolvable support material set forth above Smith, Jr. et al. do not teach or suggest pluronics, detergents, fillers or colorants as claimed.  However, Hayashi discloses materials that read upon pluronics and/or detergents (paragraphs [0059] and [0062]; e.g. surfactants, fungicide, metal chelating agents) and fillers, colorants and fragrances (paragraph [0027], [0028], [0045], [0059] and [0062]). These materials would be embedded in the composition. Also, Demuth et al. teach utilizing surfactants/detergents, fillers, and colorants in analogous support materials (paragraph [0092]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Smith, Jr. et al. and either one of Hayashi or Demuth et al. and to have utilized the additional materials disclosed by Hayashi or Demuth et al. in the composition of Smith, Jr. et al., for the purpose, as suggested by the references, of adding desired properties to the support material, as is routinely practiced in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742